IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs July 12, 2011

                  STATE OF TENNESSEE v. ALVIN DORTCH

                  Appeal from the Criminal Court for Shelby County
                         No. 08-06089 Lee V. Coffee, Judge


              No. W2010-01760-CCA-R3-CD - Filed December 27, 2011


The Defendant, Alvin Dortch, was convicted by a Shelby County Criminal Court jury of two
counts of making a false report, a Class D felony. See T.C.A.§ 39-16-502(a) (2010). The
trial court merged the convictions and sentenced the Defendant as a Range I, standard
offender to three years, with 120 days’ confinement and the remainder on probation. On
appeal, the Defendant contends that the trial court erred by denying judicial diversion. We
affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which T HOMAS T. W OODALL
and N ORMA M CG EE O GLE, JJ., joined.

Samuel L. Perkins, Rhonda Hooks, and Taurece Riley (at trial), and Juni S. Ganguli (on
appeal), Memphis, Tennessee, for the appellant, Alvin Dortch.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Steve Jones and Nicole
Germain, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

       This case relates to the victim’s fleeing a traffic stop conducted by the Defendant, who
was a Shelby County Sheriff’s Deputy. The Defendant shot the victim’s tire, which
deteriorated as the victim drove away. The victim’s truck eventually overturned, and the
victim was killed. The Defendant provided false information about the incident to his
supervisors. The Defendant was indicted for one count of reckless homicide, one count of
reckless endangerment, three counts of official misconduct, one count of official oppression,
and two counts of making a false report.
        At the trial, Shelby County Sheriff’s Chief Joseph Phillip Ruff testified that he was
the director of training for the sheriff’s department. His duties involved training officers on
the use of deadly force. He said that department policies and state law governed an officer’s
use of deadly force, that all officers were trained on the policies and required to follow them,
and that all officers had to undergo annual training on the use of deadly force. He said firing
a gun was considered deadly force. The Defendant completed his annual training on
February 26, 2008.

        Chief Ruff testified that officers were permitted to use deadly force only when there
was an imminent threat of death or serious bodily harm to the officer or when a fleeing
violent felon presented an imminent threat to the public, and the officer had exhausted all
other reasonable means of apprehending the person. He said officers were permitted to shoot
at a moving car in “[o]nly very, very rare, just almost impossible circumstances,” such as
when a suspect was driving directly at the officer and the officer was unable to get out of the
way. He said that a person driving away from a traffic stop did not present such a threat and
that department policy did not permit an officer to shoot at a car’s tires because it could cause
the car to “go out of control and create danger . . . .” A copy of the department policy related
to the use of deadly force was introduced into evidence.

        Chief Ruff testified that every time an officer fired a gun, he or she was required to
notify dispatch of the shooting immediately and request that the nearest on-duty supervisor
come to the scene. He said the decision to use deadly force must be based on the facts
known to the officer at the time. The department policy stated that, “under no circumstances
may commissioned officers fire warning shots or shots to wound,” and that “officers may not
discharge their weapon at or from a moving vehicle unless it is absolutely necessary to
protect a law enforcement officer or other person from death or great bodily harm.” He said
that he viewed the video of the traffic stop and that the Defendant violated the department’s
deadly force policy by shooting at the tire of the victim’s truck.

        On cross-examination, Chief Ruff testified that the Defendant did not attend the
training classes that he taught and that he had no firsthand knowledge if the department
policies were given directly to the Defendant. He agreed the decision to use deadly force was
based on the circumstances known to the officer at the time but said the decision must adhere
to the law and department policy. He agreed the policy stated that the reasonableness and
practicality of using alternate methods to stop a suspect were based on the circumstances
known to the officer at the time the deadly force was used. He agreed the policy stated that
officers could use deadly force if they reasonably believed that such force was necessary to
prevent imminent death or serious bodily harm to the officer or the public. He said the
department policies were based in part on United States Supreme Court decisions banning



                                               -2-
the use of deadly force against non-violent fleeing felons, but he agreed the policies did not
quote Tennessee state law.

       Chief Ruff agreed that he viewed the video recording of the traffic stop which was
played for the jury. He agreed several cars drove by the traffic stop. He agreed that
additional action would be required if a person suspected of driving under the influence
(DUI) failed to obey an officer’s orders during a traffic stop. He agreed officers had to
assess their safety and that of the suspect and bystanders while conducting traffic stops
involving persons suspected of DUI. He agreed that a suspect who made an “abrupt move”
could catch an officer off guard and that the officer would have to respond with what he or
she considered to be a reasonable action.

        On redirect examination, Chief Ruff testified that DUI was a misdemeanor offense
if it did not involve an accident resulting in injury or death. He said officers were not
authorized to use deadly force to stop a person suspected of misdemeanor DUI from fleeing
the scene.

       On recross-examination, Chief Ruff agreed that a DUI suspect who fled a traffic stop
could be guilty of a felony but said that it would be a non-violent felony. He said that a truck
could be considered deadly force if it were “bearing down” on a person.

       On further redirect examination, Chief Ruff agreed that “just because [an officer]
believes something, that doesn’t make it reasonable.” He said it was not uncommon for an
officer to have to pursue a suspect who fled the scene of a stop or who refused to stop. He
said department policy did not authorize the use of deadly force simply because a car fled the
scene of a stop.

       On further recross-examination, Chief Ruff testified that although a suspect driving
a car onto a road with heavy traffic could be considered using deadly force, it was unlikely.
On further redirect examination, Chief Ruff testified that the video of the traffic stop did not
show circumstances warranting the use of deadly force against the victim.

         Shelby County Sheriff’s Sergeant Tim McMackin testified that he responded to the
scene of a traffic accident a little before midnight on June 28, 2008. When he arrived, he saw
the Defendant’s police cruiser parked near an upside-down Ford F-150 truck, firefighters,
and an ambulance. He took photographs and investigated the scene. He said that the rear
left tire of the truck was “totally disintegrated” and that it appeared the truck drove on the flat
tire and the rim of the wheel for about one-half of a mile. He identified photographs of the
scene and said they showed pieces of a shredded tire and where the truck’s wheel scraped the
pavement. No rubber remained on the back left wheel of the victim’s truck. He identified

                                                -3-
additional photographs and said they showed the deceased victim, who remained in the
overturned truck, and a baseball cap in the road with what appeared to be tissue in it and
blood near it. He did not think the victim wore a seatbelt at the time of the accident.

        Sergeant McMackin testified that he spoke with the Defendant after he photographed
the scene. The Defendant told Sergeant McMackin that he was conducting a traffic stop
when the victim sped past him, that he ended the traffic stop to pursue the victim, that he lost
sight of the victim, and that he saw the victim’s overturned truck and dust in the air as he
approached the Jackson Avenue exit. Sergeant McMackin said the Defendant was not aware
that after his police cruiser’s video surveillance system was activated, it also recorded the
events that occurred during the sixty seconds before activation. He said the Defendant gave
him the disk of the video recording. The recording was admitted into evidence. He said that
the Defendant also gave him the victim’s driver’s license but that the Defendant did not tell
him that the Defendant stopped the victim’s truck. He said that at the time, he did not know
how the Defendant obtained the victim’s license. Sergeant McMackin never heard the
Defendant tell the dispatcher or anyone else that he fired his weapon.

       Sergeant McMackin testified that he watched the video recording from the
Defendant’s police cruiser the next day. He said the recording showed the Defendant firing
his weapon twice when the victim fled from a traffic stop and a short pursuit that ended when
the victim’s truck overturned. He said that the recording was not consistent with what the
Defendant told him and that he informed Lieutenant Larry Lindsay of the recording’s
contents. He said he met Lieutenant Lindsay at the sheriff’s department and gave him the
video recording. He said the recording did not show anything justifying the use of deadly
force.

        On cross-examination, Sergeant McMackin testified that on the video recording, the
Defendant appeared to be shooting in the direction of the victim’s truck. He did not notice
that the Defendant shot at a downward angle. He did not know how fast the victim drove
when the truck overturned, but he agreed that the Defendant drove about sixty miles per hour
and was unable to catch up to the victim before the victim crashed. He agreed the accident
occurred as the victim left the highway and drove around a curved exit ramp. He agreed that
a car’s brakes were not as effective if a tire were missing from a wheel but that the driver
could still stop a car. He agreed the Defendant had a casual demeanor when he spoke with
the Defendant at the scene.

        On redirect examination, Sergeant McMackin testified that he did not “interrogate”
the Defendant at the scene because a fellow officer should voluntarily and accurately state
what happened. He said the Defendant’s shooting out the victim’s tire was “definitely” a
factor that contributed to the crash.

                                              -4-
        Shelby County Sheriff’s Sergeant Reginald Reed testified that he worked with the
DUI unit and that he was the Defendant’s supervisor when he responded to the scene of a
traffic accident shortly after midnight on June 29, 2008. The Defendant told Sergeant Reed
that he was conducting a traffic stop when the victim sped by, that he pursued the victim, and
that he came upon the victim’s crashed truck at the Jackson Avenue exit. Sergeant Reed said
the Defendant did not state that he stopped the victim or shot at the victim’s truck. Sergeant
Reed said that he and the Defendant left the scene and went to the sheriff’s substation and
that he asked the Defendant to write a statement explaining what happened. He identified
the Defendant’s report and read it to the jury:

              Officer Dortch responded to a crash at I-240 and Jackson . . . I
              was conducting a traffic stop and test at eastbound 1 east of
              Watkins when I observed a blue Ford F-150 traveling east at a
              high rate of speed weaving across the interstate. I went after the
              truck . . . . As I was advising dispatch of my stop and the
              vehicle information, the truck pulled away at a high rate of
              speed. I lost sight of the vehicle for a short time. When I got to
              Jackson exit, I observed a large cloud of dust and observed the
              vehicle had overturned and was resting upside-down with the
              driver, later identified as Ignacio Arcos, unresponsive. A female
              witness advised she was northbound on Jackson when she
              observed the accident around - - called 911 when she saw me
              pull on the scene . . .

He said the report was untruthful and should not have omitted that the Defendant fired two
shots at the victim’s truck. He said firing a gun was deadly force, regardless of the intended
target or what the bullet struck. He said that DUI was a misdemeanor offense and that
nothing shown in the video recording of the traffic stop justified the use of deadly force.

       On cross-examination, Sergeant Reed testified that because he was the Defendant’s
supervisor, the Defendant was required to tell him what happened. He agreed that a
misdemeanor DUI traffic stop could result in additional charges depending on the actions of
the suspect and that the officer on the scene had to use his or her own judgment on how to
react based on the situation. He agreed he did not know what occurred during the traffic stop
before the video recording began.

        On redirect examination, Sergeant Reed agreed that he did not know what occurred
during the vehicle stop, other than what was shown on the video recording, because the
Defendant did not tell him what happened. In response to a jury question, Sergeant Reed
testified that he did not hear what the Defendant said to the dispatcher about the crash.

                                             -5-
       Doctor Suresh Kari testified that he was the Emergency Room Director at the
Veterans Affairs Medical Center. Around midnight on June 29, 2008, he was driving home
when he saw an upside-down truck. He stopped his car and walked toward a police officer
to offer assistance. He said the officer told him he needed help checking on the victim. He
said he saw blood, brain matter, and a “gaping hole” in the victim’s head. The victim did not
have a pulse and was not breathing. He said he told the officer that the victim was dead.

       Doctor Karen Elizabeth Chancellor, an expert in forensic pathology, testified that she
was the Chief Medical Examiner for Shelby County. She performed an autopsy on the victim
on June 30, 2008. She said that the victim had not been shot but that he had significant
injuries to his head and body. She said the cause of death was blunt force trauma to the head.
She said that the victim’s blood alcohol content (BAC) was .249 and that the alcohol in his
blood contributed to his death.

       David Freeman testified that he worked for WatchGuard Video and that the company
produced in-car digital video systems for law enforcement, including the Shelby County
Sheriff’s Department. He met with several detectives on June 30, 2008, and was asked to
retrieve video from a car’s hard drive due to a problem with the original disc. He identified
a disc containing the video recording he copied from the hard drive.

       Mr. Freeman testified that the video system began recording whenever an officer
pressed the record button, activated it using a wireless microphone, or turned on the car’s
emergency lights. He said the Defendant manually activated the system. He agreed that the
system automatically recorded whenever it was powered on, not only when a recording was
manually started, and he said that the automatic recordings remained on the hard drive for
twelve to twenty-four hours before being overwritten by new recordings. He said that the
recording system in the Defendant’s car was turned off at 11:59 p.m., before the shooting,
and that it was manually started at 12:08 a.m., after the shooting, but that the video system
also included the previous sixty seconds of automatically recorded material whenever
manually recorded material was transferred to a disc.

       In response to a jury question, Mr. Freeman testified that he did not know if the
Defendant was aware that the system recorded before the record button was pressed. He said
that the video system automatically began saving a recording to the hard drive after the
system was powered on, regardless of whether the system was manually activated.

       Steve Shular testified that he worked for the Shelby County Sheriff’s Public Affairs
Office and that his duties included creating press releases about items that concerned the
department. He said that on June 29, 2008, he went to the scene of the victim’s crash to
gather information for a news release. He said he showed the press release to the Defendant

                                             -6-
to verify the facts of the incident before he issued the release to the media. He identified the
press release and said it was submitted to all local media outlets. It stated:

                      A Memphis man was killed early this morning after
              losing control of his pick up truck on an interstate exit ramp.
              Just after midnight, a Metro DUI Squad car was parked on the
              east-bound lane of I-240 near Warford.

                     The officer had just concluded a sobriety test on a driver
              when a Ford F-150 driven by Ignacio Arcos, 23, sped past the
              officer’s car. The Deputy contacted Sheriff’s Office dispatchers
              and reported the truck going at a high rate of speed and weaving
              between lanes.

                     The DUI officer attempted to follow the truck but lost
              sight of it. As the Deputy approached the Jackson Avenue exit,
              he saw tire marks in the grass.

                     The Deputy exited the interstate and saw Arcos’s pick up
              truck upside down on the exit ramp. Arcos, who was not
              wearing a seat belt, was dead at the scene.

                      Sheriff’s Office Traffic Investigators believe a tire went
              flat on the pick up truck moments before it flipped over.

                    Deputies found several open beer bottles inside the truck
              cab and near the scene . . . .

Mr. Shular said the Defendant verified the accuracy of the information in the press release
but did not state that there was a traffic stop involving the victim or that he pursued the
victim.

       Mr. Shular testified that he received a telephone call the next day informing him that
the Defendant had been placed on administrative leave due to a discrepancy in the
Defendant’s version of how the crash occurred. He said he created a new press release with
the updated information.

       On cross-examination, Mr. Shular testified that he was not a commissioned officer and
that he did not have law enforcement credentials. He agreed he was sent to the scene to
gather basic information about the crash. He agreed the Defendant did not write the press

                                              -7-
release but said he allowed the Defendant to read the release and verify it before it was sent
to the media. On redirect examination, Mr. Shular testified that he would consider an
officer’s shooting at a suspect’s car to be basic information.

        Shelby County Sheriff’s Detective Sergeant Raymond Sides testified that he was
assigned to view the video recording of the incident involving the victim and to investigate
what the police suspected to be a homicide. He met with the Defendant the day after the
crash. He said that the Defendant did not want to provide a statement and that the Defendant
was relieved of his duties and allowed to leave the sheriff’s department. He said the
Defendant did not state that he fired his weapon during the incident with the victim.
Detective Sides examined the victim’s truck, found bullet holes in the rear left wheel and
near the top of the truck bed, found a bullet fragment under the bed liner, and photographed
the truck. He said there was also “some indication of a strike that hit the brake pad . . .” He
said he sent the truck wheel, bed liner, brake pad, and bullet fragment to the Tennessee
Bureau of Investigation (TBI) for analysis. He identified TBI reports and said they
concluded that a lead projectile passed through the wheel and brake drum. The State and the
Defendant stipulated that the bullet holes in the bed liner and the wheel and the bullet found
in the bed liner were caused by the Defendant’s gun. In response to a jury question,
Detective Sides testified that there was no structural damage to the brake drum.

        On cross-examination, Detective Sides testified that the Defendant was not under
arrest during their meeting and that the Defendant was free to leave. He agreed the bullet
holes in the victim’s truck were consistent with the Defendant aiming his gun downward
while firing. He agreed the brake drum remained capable of stopping the victim’s truck.

       Shanette Chapple testified that she worked as a communications dispatcher for the
Shelby County Sheriff’s Department. She said she received a call from the Defendant on
June 28, 2008. She identified a recording of the call, which was played for the jury. She
said the Defendant told her that he was at the scene of a crash, that he did not know how
many persons were in the crashed truck, and that medical and fire personnel needed to come
to the scene. She said the Defendant never stated that the victim was dangerous or non-
compliant or that he shot at the victim’s truck.

       On cross-examination, Ms. Chapple agreed that the Defendant told her a truck sped
away after he stopped it and that she relayed the information to Sergeant Reed as Sergeant
Reed drove to the scene. She agreed the Defendant reported his original location when he
stopped the truck near the Warford exit from Interstate 240. On redirect examination, Ms.
Chapple agreed that officers had a duty to tell the dispatcher what happened and if they fired
their gun.



                                              -8-
        Todd Hutchison testified for the defense that he worked in Nashville performing
motor vehicle accident reconstruction. He agreed he was hired by the defense to reconstruct
the scene of the victim’s crash. He said that the total distance between where the Defendant
stopped the victim’s truck and the scene of the crash was 1.428 miles and that the victim
drove approximately 1700 feet on the rim of the rear left wheel before crashing. He said the
truck crashed after attempting to navigate a sharp curve. He identified diagrams and
photographs of the scene that were introduced into evidence. He agreed he watched the
video recording of the traffic stop and said the victim’s tire began to deflate immediately
after it was shot. He said the victim drove approximately one mile before the rim began
scratching the pavement.

       On cross-examination, Mr. Hutchison agreed that he and the Defendant went to the
scene the day after the crash and that the Defendant showed him where the traffic stop and
shooting occurred. He agreed he sent a letter to defense counsel stating that the distance
between the shooting and the crash was approximately 1.3 miles. On redirect examination,
Mr. Hutchison testified that he verified the location of the traffic stop by watching the video
recording and noticing consistent landmarks between the location on the recording and the
location shown to him by the Defendant.

        Jim Wilson, the Shelby County Sheriff’s Department director of accreditation,
testified that he maintained the policies of the sheriff’s department, including policies for the
Critical Incident Response Team and the Critical Incident Debriefing Team. He said these
teams responded to the scene of critical incidents, such as an incident involving a death or
a large accident, to assist the officers involved. He said the teams were governed by
department policies. He agreed that if the policy stated that the officers involved in the
critical incident were not to be questioned about the incident until a certain time had elapsed,
then the policy should be followed.

       On cross-examination, Mr. Wilson testified that he would not expect the critical
incident policies to be required when an officer said he was alright and failed to tell anyone
that he was involved with the death of a person at the scene. Upon this evidence, the jury
found the Defendant guilty of two counts of making a false report but acquitted him of the
remaining charges.

         At the sentencing hearing, Suzanne Renfroe testified that she worked for the
disciplinary review section of the Shelby County Sheriff’s Bureau of Professional Standards
and Integrity and that she maintained disciplinary records for the department. She said that
the Defendant was disciplined on April 7, 1992, for carrying an unauthorized semi-automatic
pistol and lying to officers about being qualified with the weapon. She said the Defendant



                                               -9-
admitted that he lied about the unauthorized pistol and apologized to the disciplinary board
during a hearing. She read a memorandum of the hearing, which stated that

              when Officer Dortch was questioned about various points in his
              testimony, he was unable to respond with a believable
              explanation. Officer Dortch would compound his breach of
              trust by changing his story to something even more
              unbelievable. It soon became apparent that Officer Dortch was
              fabricating a story and when confronted with this fact, he was
              incapable of retracting his testimony. Although later in the
              hearing, Officer Dortch did apologize to the board for lying to
              them. In conclusion, the board felt that they never did hear the
              truth from Officer Dortch and recommended that he be given a
              written reprimand . . . . The board also recommended that
              Officer Dortch be charged with another count of RR3.537B,
              truthfulness, for his testimony during the hearing.

        Ms. Renfroe testified that the Defendant was disciplined on October 17, 1997, for
firing too many rounds during a firearms qualification and claiming that it was accidental.
She read a letter written by J.P. Tucker, an internal affairs inspector, about the incident. The
letter stated Inspector Tucker’s belief that “after failing both his day post courses and both
his day shotgun courses . . . Dortch was intentionally cheating on the night course in an
attempt to pass.”

       On cross-examination, Ms. Renfroe testified that the memorandum relating to the
unauthorized weapon incident did not state that the Defendant knew the weapon was
unauthorized when confronted by his superior. She said that after the second incident
involving the firearms qualification, the Defendant was allowed to requalify and return to a
sheriff’s deputy position.

       John Davis testified on behalf of the defense that he had known the Defendant for
twenty-nine years. He said that he was willing to help ensure that the Defendant fulfilled any
conditions of probation or diversion and that he thought the Defendant would comply with
any conditions imposed by the court.

       Ophelia Dortch testified that she had been married to the Defendant for twenty-nine
years and that they had two sons. She said that she attended every hearing in this case and
that she would ensure that the Defendant fulfilled any conditions of probation or diversion.




                                              -10-
        The Defendant testified that he was not employed at the time of the sentencing hearing
but that he attended online classes to earn a degree in nuclear medicine. He said he began
earning his degree before the incident in this case. He said that he attempted to find alternate
employment after being relieved of duty at the sheriff’s department but that no one wanted
to hire him while the case was pending. He said that he wished he had acted differently after
the incident and that it was his responsibility to accept the jury’s verdict. He said he hoped
the court would grant him diversion and allow him to become an asset to the community. He
said he would comply with any conditions placed on him by the court.

         On cross-examination, the Defendant testified that he did not tell anyone he shot at
the victim’s truck and that he accepted responsibility for making a false report. He said he
did not think he contributed to the victim’s death. He said he had been working double shifts
at the time and was mentally and physically exhausted. He agreed he was required to tell his
supervisor that he fired his weapon but said a Critical Incident Response Team should have
responded to the scene to help him cope with the stress of the situation. He agreed he never
requested the team but said he was not required to ask for their assistance. He said he knew
it was against policy to shoot at a moving vehicle. He said that he expected his supervisors
to instruct him to go directly to the sheriff’s department after the incident to give a full
account of the crash but that they never did. He agreed he should have told his superiors that
he fired his gun and said he had no excuse for his failure to do so.

       On questioning from the court, the Defendant agreed that he worked for six weeks as
an armed security guard after the incident in this case but said he stopped working when he
resumed his online classes. He agreed he told a presentence investigator that he was “just
doing his job” when he shot at the victim’s truck. He said that the victim was extremely
intoxicated and that he could not allow the victim to endanger the public. He agreed
department policy did not allow him to shoot at the victim’s truck after the victim left the
scene of the DUI stop.

       The trial court noted that the Defendant was eligible for an alternative sentence. It
found mitigating factor (11) applicable. See T.C.A. § 40-35-113(11) (2010) (“The
defendant, although guilty of the crime, committed the offense under such unusual
circumstances that it is unlikely that a sustained intent to violate the law motivated the
criminal conduct”). The trial court found enhancement factors (6), (9), (10), and (14)
applicable. See T.C.A. §§ 40-35-114(6) (2010) (“The personal injuries inflicted upon, or the
amount of damage to property sustained by or taken from, the victim was particularly great”),
-114(9) (“The defendant possessed or employed a firearm, explosive device or other deadly
weapon during the commission of the offense”), -114(10) (“The defendant had no hesitation
about committing a crime when the risk to human life was high”), -114(14) (“The defendant
abused a position of public or private trust”). Although we do not think enhancement factors

                                              -11-
(6), (9), and (10) were appropriately applied to enhance the length of the sentence for the
offense of making a false report, we conclude that the Defendant’s abuse of a position of
public trust, even when considered in light of the mitigating proof, supported the Defendant’s
three-year sentence. Also, the circumstances surrounding the offense were properly
considered in determining whether to grant judicial diversion.

       The trial court denied judicial diversion after finding that the circumstances of the
offense, the Defendant’s amenability to correction, the deterrence value to the Defendant and
others, and the interests of the public weighed against granting diversion. The trial court
merged the convictions and sentenced the Defendant as a Range I, standard offender to three
years, with 120 days’ confinement and the remainder on probation. This appeal followed.

       The Defendant contends that the trial court erred by affording undue weight to factors
not favoring judicial diversion, failing to explain why those factors outweighed factors in
favor of diversion, and failing to find and give proper weight to the fact that this was an
isolated incident of misconduct. He also argues that the trial court abused its discretion by
focusing solely on the nature and circumstances of the offense in denying diversion and by
requiring the Defendant to accept responsibility for his actions as a prerequisite to eligibility
for diversion. The State contends that the trial court considered all the required factors and
did not abuse its discretion in denying judicial diversion. We agree with the State.

        A defendant is eligible for judicial diversion if he or she is found guilty of or pleads
guilty or nolo contendere to a Class C, D, or E felony or a lesser crime, has not previously
been convicted of a felony or a Class A misdemeanor, and is not seeking deferral for a sexual
offense. See T.C.A. § 40-35-313(a)(1)(B)(I) (2010). The decision to grant judicial diversion
lies within the sound discretion of the trial court, and this court will not disturb that decision
on appeal absent an abuse of discretion. State v. Electroplating, Inc., 990 S.W.2d 211, 229
(Tenn. Crim. App. 1998). Upon review, we will give the trial court the benefit of its
discretion if “‘any substantial evidence to support the refusal’ exists in the record.” State v.
Anderson, 857 S.W.2d 571, 572 (Tenn. Crim. App. 1992) (quoting State v. Hammersley, 650
S.W.2d 353, 356 (Tenn. 1983)).

       In determining whether to grant judicial diversion, the trial court must consider (1) the
defendant’s amenability to correction; (2) the circumstances of the offense; (3) the
defendant’s criminal record; (4) the defendant’s social history; (5) the defendant’s physical
and mental health; (6) the deterrence value to the defendant and others; and (7) whether
judicial diversion will serve the ends of justice – the interests of the public as well as the
accused. Electroplating, 990 S.W.2d at 229; State v. Parker, 932 S.W.2d 945, 958 (Tenn.
Crim. App. 1996). In addition, “the record must reflect that the court has weighed all of the
factors in reaching its determination.” Electroplating, 990 S.W.2d at 229. If the trial court

                                              -12-
refused to grant judicial diversion, it should state in the record “the specific reasons for its
determinations.” Parker, 932 S.W.2d at 958-59.

       The record reflects that the trial court considered each of the required factors and
made extensive findings in support of its determination to deny judicial diversion. With
regard to the Defendant’s amenability to correction, the court found that although the
Defendant had never been charged with a crime before this incident, the Defendant had a
history of being untruthful while serving as a commissioned officer and that his lack of
honesty was the reason for the conviction. It noted that the Defendant was not candid with
the court when he told the presentence investigator that he had no history of military service
and no physical or mental issues, but then told defense counsel that he was honorably
discharged from the marines because he had Crohn’s Disease. It also noted that although the
Defendant originally stated he was unable to find employment after being relieved of duty,
he later admitted that he worked as a security guard but quit to resume classes. The court
found that the Defendant’s lack of candor and history of being untruthful weighed heavily
against diversion.

        With regard to the circumstances of the offense, the trial court found that the
Defendant endangered the lives of the victim and the public when he shot at the victim’s
moving truck and lied about the incident. The court gave great weight to this factor. The
trial court found that the Defendant’s lack of a criminal record, his social history, and his
physical and mental health weighed in favor of diversion. The court found that granting
diversion would not act as a deterrent to the Defendant or others and awarded great weight
to this factor after finding that false reports were increasingly prevalent in the community,
the crime was the result of intentional and knowing conduct, the crime received substantial
publicity, and the Defendant previously engaged in dishonest conduct while performing
official duties. The trial court also found that judicial diversion would not serve the interests
of the public and the ends of justice because it would send a message that officers can “hide
behind” their badges and would imply that the Defendant’s conduct was acceptable.

         As noted above, the court found that the Defendant’s amenability to correction,
including his lack of candor with the presentence investigator and his history of being
untruthful while serving as a commissioned officer, weighed heavily against diversion. The
Defendant’s lack of candor with the court and his dishonesty are “sufficient to give the trial
court the benefit of discretion” with regard to its decision to deny diversion. See State v.
Dowdy, 894 S.W.2d 301, 307 (Tenn. Crim. App. 1994). The court also found that the
circumstances of the offense, the deterrence value to the defendant and others, and the
interests of the public weighed against granting diversion. The trial court placed great weight
on the Defendant’s lack of amenability to correction, the circumstances of the offense, and
the deterrence value of denying diversion. Its holding implicitly finds that these weighted

                                              -13-
factors, along with the interests of the public, outweighed the Defendant’s lack of a criminal
record, his social history, and his physical and mental health.

         The Defendant claims that the trial court should have found that this was an isolated
instance of misconduct and weighed this factor in favor of judicial diversion. We disagree.
The trial court noted that the proof at the sentencing hearing established that in addition to
the false reports forming the basis of these convictions, the Defendant had at least two
previous instances of dishonesty while serving as a commissioned officer. With regard to
the Defendant’s claim that the trial court erred by requiring the Defendant to take
responsibility for his actions as a prerequisite to eligibility for diversion, the trial court
specifically noted that “Under Tennessee law, he does not have to accept responsibility. He
does not have to admit guilt of anything in order to ask this Court for diversion or probation
. . . .” The trial court did not require the Defendant to express guilt or take responsibility as
a prerequisite to receive diversion. Furthermore, the record reflects that the trial court did
not focus solely on the nature and circumstances of the offense in denying diversion. The
record reflects that the trial court considered each of the required factors in determining
whether to grant judicial diversion and that the trial court made findings with regard to each
factor that were supported by the record. We conclude that the trial court did not abuse its
discretion in denying judicial diversion. The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, we affirm the judgments
of the trial court.
                                               ____________________________________
                                               JOSEPH M. TIPTON, PRESIDING JUDGE




                                              -14-